MORRIS, Judge.
Defendant’s only assignment of error is to the signing and entry of the judgment. Counsel candidly states in his brief that in his opinion the trial was free from prejudicial error but that defendant contends the court abused its discretion in imposing a sentence which was cruel and unjust punishment. This contention is, of course, without merit. Sentence imposed was imprisonment for not less than six nor more than ten years. The offense with which defendant was charged is a violation of G.S. 14-54 which denominates the offense of a felony punishable under G.S. 14-2. G.S. 14-2 provides for punishment “by fine, by imprisonment for a term not exceeding ten years, or by both, in the *541discretion of the court.” It has been repeatedly held that punishment within the limits authorized by statute is not cruel and unusual punishment within the constitutional prohibition. State v. Powell, 6 N. C. App. 8, 169 S.E. 2d 210 (1969), and cases there cited.
An exception to the judgment presents the face of the record proper for review. State v. Price, 8 N. C. App. 94, 173 S.E. 2d 644 (1970). We have reviewed the record proper for error and find none.
Affirmed.
Judges Brock and Vaughn concur.